DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 02 July 2019.  In view of this communication, claims 1-20 are now pending in the application.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Disclosure
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) 
Claim 1 recites the limitations that the modulator is connected to the external rotor and that the modulator is connected to an output shaft “in a torque proof manner” (lines 25 and 28).  The phrase “torque proof manner” is not described in the specification, and no examples are given as to what type of connection would be deemed “torque proof”.  Thus, these limitations lack proper written description because the disclosure fails to sufficiently identify how the claimed result is achieved.  
Claim 2 recites the limitations that the first magnetic element is connected to the external rotor and that the second magnetic element is connected to the output shaft “in a torque proof manner” (lines 3 and 7).  As above, these limitations lack proper written description because the disclosure fails to sufficiently identify how the claimed result is achieved.
Claim 8 recites the limitation that the venting element is fixed to the external rotor or the first magnetic element “in a torque proof manner” (lines 5-6).  As above, this limitation lacks proper written description because the disclosure fails to sufficiently identify how the claimed result is achieved.
The remaining claims are rejected due to their respective dependencies on one or more of the above claims.
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitations that the modulator is connected to the external rotor and that the modulator is connected to an output shaft “in a torque proof manner” (lines 25 and 28).  The phrase “torque proof manner” is not described in the specification, and no examples are given as to what type of connection would be deemed “torque proof”.  Thus, it is unclear what type of connection is required by this limitation (e.g. a splined connection, an interference fit, etc.), which renders the claim indefinite.  
For the purpose of continuing examination, this term has been interpreted only as requiring that the components are connected to, and do not rotate relative to, one another.
Claim 2 recites the limitations that the first magnetic element is connected to the external rotor and that the second magnetic element is connected to the output shaft “in a torque proof manner” (lines 3 and 7).  As above, it is unclear what type of connection is required by this limitation (e.g. a splined connection, an interference fit, etc.), which renders the claim indefinite.
Claim 5 recites the limitation “preferably on a surface” (line 4).  The term “preferably” renders the claim indefinite because it is unclear whether the limitation(s) following the term are part of the claimed invention.  
Claim 8 recites the limitation that the venting element is fixed to the external rotor or the first magnetic element “in a torque proof manner” (lines 5-6).  As above, it is unclear what type of connection is required by this limitation (e.g. a splined connection, an interference fit, etc.), which renders the claim indefinite.
Claim 8 recites the limitation “preferably fixed to” (line 4).  The term “preferably” renders the claim indefinite because it is unclear whether the limitation(s) following the term are part of the claimed invention.  
Claim 12 recites the limitations “a bigger part (57) of the radial air stream” (line 3) and “the bigger part (57) of the airstream” (line 4).  As shown in the specification (e.g. the arrows 51 and 57), there appears to be a single air stream entering radially through the venting element and turning axially to move through the electric motor.  Since there appears to be only one path that the air stream takes through the electric machine, it is unclear what the term “bigger part” refers to, thus rendering the claim indefinite.  
Claim 16 recites the limitation “at least one second contactless position sensor” (lines 2-3).  While it appears that this claim was intended to depend from claim 15, which recites a “first contactless position sensor”, it instead depends from claim 1.  It is unclear whether the recitation of a “second” sensor is intended to inherently require a first sensor, or if “second” is simply a title applied to any of the first or subsequent sensors in the device.  Thus, this term renders the claim indefinite as it is unclear how many position sensors are required.  

Claim 17 recites the limitation “an electric motor” (line 2).  Since this limitation has been previously recited in claim 1, on which claim 17 depends, it is unclear whether this electric motor refers to the same element recited previously or to a separate element.  
Claim 20 recites the limitation “preferably on a” (line 3).  The term “preferably” renders the claim indefinite because it is unclear whether the limitation(s) following the term are part of the claimed invention.  
The remaining claims are rejected due to their respective dependencies on one or more of the above claims.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim(s) 17-18 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 17 recites an “Electric power tool” and various components which “form part of an electric machine (30) according to claim 1”.  However, the claim does not recite 
Claim 18 is rejected due to its dependency on claim 17.
The Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim(s) 1, 3, 5-13, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi et al. (WO 2012-093670 A1), hereinafter referred to as “Kikuchi”, in view of Winter et al. (US 2014/0216841 A1), hereinafter referred to as “Winter”.
Regarding claim 1, Kikuchi discloses an electric machine [1] comprising an electric motor [32-33] and a magnetic gear arrangement [11-16] (fig. 1-3; lines 51-67), 
- wherein the electric motor [32-33] is a brushless motor (fig. 3; there is no brush assembly shown within the motor), 
- wherein the electric motor [32-33] comprises 
- a stator [32] (fig. 3; lines 74-79) and 
- a rotor [33] (fig. 3; lines 74-79), 
 
    PNG
    media_image1.png
    403
    695
    media_image1.png
    Greyscale


- wherein the magnetic gear arrangement [11-16] comprises 
- a first magnetic element [11] with a third number of permanent magnets [12] (fig. 2-3; lines 68-73), 
- a second magnetic element [15] with a fourth number of permanent magnets [16] (fig. 2-3; lines 68-73), and 
- a modulator [13] comprising a fifth number of ferromagnetic elements [14] disposed between the third number of permanent magnets [12] and the fourth number of permanent magnets [16] (fig. 2-3; lines 68-73, 80-81), 
wherein the first magnetic element [11], the second magnetic element [15] and the modulator [13] are rotatable in respect to each other about the longitudinal axis [A] (fig. 3; lines 68-79), wherein one of the first magnetic element [11] and second magnetic element [15] or the modulator [13] is connected to the rotor [33] of the electric motor [32-33] in a torque proof manner (fig. 3; lines 74-79; [11] is attached to the shaft [34] and is fixed relative to the rotor [33]), and wherein another one of the first magnetic element [11] and second magnetic element [15] or the modulator [13] is connected to an output shaft [34o] of the electric machine [1] in a torque proof manner (fig. 3; [15] is shown solidly attached, without bearings, to the output shaft in the same manner that the rotor [33] is attached to shaft [34], implying a relatively fixed relationship), 
characterized in that a venting element [21] is attached to or forms part of at least one of the rotor [33], the first magnetic element [11] or second magnetic element [15] of 
Kikuchi does not disclose an internal stator with a first number of electric windings in the form of wire coils disposed circumferentially around a longitudinal axis of the electric machine and an external rotor with a second number of permanent magnets of alternating polarities rotatable externally around the internal stator about the longitudinal axis during operation of the electric motor. 
Winter discloses an electric machine with an electric motor [20] and a magnetic gear arrangement [94] (fig. 1; abstract), comprising an internal stator [22] with a first number of electric windings [22c] in the form of wire coils [22c] disposed circumferentially around a longitudinal axis [46’] of the electric machine (fig. 1, 6; ¶ 0017-0018, 0052); and 
an external rotor [26]  with a second number of permanent magnets [36] of alternating polarities rotatable externally around the internal stator [22] about the longitudinal axis [46’] during operation of the electric motor [20] (fig. 1; ¶ 0017-0019).

    PNG
    media_image2.png
    631
    1085
    media_image2.png
    Greyscale


Regarding claim 3, Kikuchi does not disclose that the venting element [21] is made of an electrically isolating material, including a plastic material.  
Kikuchi does disclose incorporating the other components of the magnetic gear arrangement using plastic material (lines 55-67; “by adhesion, crimping, resin embedding, or the like”).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to secure the venting element to the second magnetic element by the same means, embedding it in resin/plastic (lines 55-67 of Kikuchi), in order to securely fasten the venting element.  
Further, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use plastic in forming the venting element, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 5, Kikuchi further discloses that the venting element [21]  is attached to or forms part of the second magnetic rotating clement [15] of the magnetic gear arrangement [11-16] (fig. 3; line 110), preferably on a surface of the second magnetic rotating element [15] facing the electric motor [32-33] (fig. 3).
Regarding claim 6, Kikuchi further discloses that the venting element [21] supports the fourth number of permanent magnets [16] of the second magnetic rotating element [15] of the gear arrangement [11-16] (fig. 3; line 110).
Regarding claim 7, Kikuchi further discloses that the venting element [21] is located between the electric motor [32-33] and the magnetic gear arrangement [11-16] (fig. 3), thereby electrically isolating the electric motor [32-33] from the magnetic gear arrangement [11-16] (fig. 3; the venting element is positioned in the gap between the gear arrangement and motor; further, this statement of intended use does not further limit the structure of the electric machine).
Regarding claim 8, Kikuchi, in view of Winter, further discloses that the venting element [21] is located between the rotor [33] of the electric motor [32-33] and the first magnetic element [11] of the magnetic gear arrangement [11-16] (fig. 3; the venting element is located axially in the gap between the gear arrangement and the motor), preferably fixed to the rotor [33] of the electric motor [32-33] and/or to the first magnetic element [15] of the magnetic gear arrangement [11-16] in a torque proof manner (fig. 3; the language of claim 1 allows for either element [11] or element [15] to be considered the “first” magnetic element; thus Kikuchi reads on the claim language using this alternative interpretation, with [15] being the first magnetic element and [11] being the second magnetic element).
Winter discloses forming the rotor as an external rotor, as stated above.
Regarding claim 9, Kikuchi further discloses that the venting element [21] supports the third number of permanent magnets [16] of the first magnetic rotating 
Regarding claim 10, Kikuchi further discloses that the venting element [21] is designed as a radial venting element [21] providing for a radial air stream [3] into or out of the electric machine [1] (fig. 3; lines 80-86).
Regarding claim 11, Kikuchi further discloses that the venting element [21] comprises a plurality of venting blades having an extension essentially parallel to the longitudinal axis [A] and with a radial component, the venting blades being oriented such that during operation of the electric machine [1] the radial air stream [3] is drawn radially through the venting element [21] (fig. 3; arrows [3] are shown passing by two individual portions/blades of the venting element, with the air flowing in both the axial and radial directions).
Regarding claim 12, Kikuchi further discloses that the electric machine [1] has at least one air guiding element [22] which guides a bigger part of the radial air stream [3] coming from the venting element [21] towards the electric motor [32-33], or which guides the bigger part of the air stream [3] coming from the electric motor [32-33] towards the venting element [21] (fig. 3; the right-most portion of [22] redirects the axial air stream into the axial direction toward the motor; in other embodiments, such as in fig. 6, the air stream comes out from the electric motor).
Regarding claim 13, Kikuchi further discloses that the electric machine [1] comprises an upper end wall [22/31] with at least one venting opening [23/35] which opens towards the stator [32] of the electric motor [32-33] (fig. 3, 6; in the first embodiment, the left most wall of the gear arrangement has venting openings; in other embodiments walls with openings are formed in the electric motor).
Winter discloses forming the stator as an internal stator, as stated above.
Regarding claim 19, Kikuchi does not disclose that the venting element [21] is made of an electrically isolating material, including a plastic material.  
Kikuchi does disclose incorporating the other components of the magnetic gear arrangement using plastic material (lines 55-67; “by adhesion, crimping, resin embedding, or the like”).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to secure the venting element to the second magnetic element by the same means, embedding it in resin/plastic (lines 55-67 of Kikuchi), in order to securely fasten the venting element.  
Further, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use plastic in forming the venting element, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 20, Kikuchi further discloses that the venting element [21]  is attached to or forms part of the second magnetic rotating clement [15] of the magnetic .
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi and Winter as applied to claim 1 above, and further in view of Atallah et al. (US 2011/0057456 A1), hereinafter referred to as “Atallah”.
Regarding claim 2, Kikuchi, in view of Winter, further discloses that the first rotating magnetic element [11] is rotatable about the longitudinal axis [A] and connected to the [external] rotor [33] of the electric motor [32-33] in a torque-proof manner (fig. 3; lines 74-79; [11] is attached to the shaft [34] and is fixed relative to the rotor [33]), the second rotating magnetic element [15] is rotatable about the longitudinal axis [A], located [internally] in respect to the third number of permanent magnets [12] and connected to the output shaft [34o] of the electric machine [1] in a torque proof manner (fig. 3; [15] is shown solidly attached, without bearings, to the output shaft in the same manner that the rotor [33] is attached to shaft [34], implying a relatively fixed relationship).
Winter discloses the motor having reversed internal/external components, as stated above.  The combination of Kikuchi and Winter still does not disclose that the modulator [13] is static.
Atallah discloses a magnetic gear arrangement comprising a first magnetic element [102/302], a second magnetic element [104/304], and a modulator [106/306] (fig. 1, 3; ¶ 0020-0021, 0025), wherein the modulator [106/306] is static (fig. 3; ¶ 0025; the modulator is fixed within a housing).

    PNG
    media_image3.png
    490
    627
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the modulator of Kikuchi as a static member as taught by Atallah, in order to maintain a stable geared relationship between the two rotors and achieve any desired magnetic circuit (¶ 0022-0023 of Atallah).
Claim(s) 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi and Winter as applied to claims 3 and 1, respectively, above, and further in view of Gossling et al. (US 2015/0176596 A1), hereinafter referred to as “Gossling”.
Regarding claim 4, Kikuchi, in view of Winter, discloses the electric machine [1] according to claim 3, as stated above.  Kikuchi does not disclose that wherein the venting element [21] comprises reinforcing metal sections, including at least one metal ring, embedded in or surrounding the electrically isolating material of the venting element [21], for safe attachment of the venting element [21] to the at least one of the external rotor [33], the first magnetic element [11] or second magnetic element [15].


    PNG
    media_image4.png
    500
    814
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the venting element of Kikuchi having reinforcing metal sections as taught by Gossling, in order to strengthen the physical structure of the venting element (¶ 0107 of Gossling) thereby improving reliability of the device.
Regarding claim 14, Kikuchi, in view of Winter discloses the electric machine [1] according to claim 1, as stated above.  Winter does not disclose that the internal stator [22] comprises a central carrier element having an axial extension along the longitudinal axis, to which a the first number of radially extending anchors is attached around which the wire coils [22c] of the electric windings [22c] are wrapped, wherein the central carrier element comprises a venting channel having an axial extension along the longitudinal axis and leading into a central opening in an upper end wall of the electric machine.
Gossling discloses an electric machine wherein the internal stator [36] comprises a central carrier element [36c] having an axial extension along the longitudinal axis [A], to which a the first number of radially extending anchors [36a] is attached around which the wire coils [wc] of the electric windings [35] are wrapped (fig. 10a; ¶ 0095), wherein the central carrier element [36c] comprises a venting channel [36vc] having an axial extension along the longitudinal axis [A] and leading into a central opening [co] in an upper end wall of the electric machine (fig. 10a-11; ¶ 0095, 0105).

    PNG
    media_image5.png
    474
    633
    media_image5.png
    Greyscale

.
Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi and Winter as applied to claim 1 above, and further in view of Seidler et al. (US 2007/0075597 A1), hereinafter referred to as “Seidler”.
Regarding claim 15, Kikuchi, in view of Winter, discloses the electric machine [1] according to claim 1, as stated above.  Kikuchi does not disclose that the electric machine [1] comprises at least one first contactless position detection sensor for determining a rotational position of the external rotor [33] of the electric motor [32-33] in respect to the internal stator [32].
Seidler discloses an electric machine [20] comprising an external rotor [26] and an internal stator [22] (fig. 1; ¶ 0017-0018), wherein the electric machine [20] comprises at least one first contactless position detection sensor [34] for determining a rotational position of the external rotor [26] of the electric motor [20] in respect to the internal stator [22] (fig. 1; ¶ 0018).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the electric motor of Kikuchi and Winter having at least one contactless position sensor as taught by Seidler, in order to enable non-contact sensing of the rotor position (¶ 0018 of Seidler) thereby allowing for accurate control of the motor without increasing friction through additional contacts. 

    PNG
    media_image6.png
    630
    569
    media_image6.png
    Greyscale

Regarding claim 16, Kikuchi, in view of Winter, discloses the electric machine [1] according to claim 1, as stated above.  Kikuchi does not disclose that the electric machine [1] comprises at least one second contactless position detection sensor for determining a rotational position of the second magnetic rotating element [15] of the magnetic gear arrangement transmission [11-16] and/or of the output shaft of the electric machine [1]. 
Seidler discloses an electric machine [20] comprising an external rotor [26] and an internal stator [22] (fig. 1; ¶ 0017-0018), wherein the electric machine [20] comprises at least one second contactless position detection sensor [34] for determining a rotational position of the second magnetic rotating element of the magnetic gear arrangement transmission and/or of the output shaft [46] of the electric machine [20] (fig. 1; ¶ 0018; by detecting the rotor position, the sensor also detects the position of the shaft to which it is attached).
. 
Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valentini (US 2004/0226272 A1), hereinafter referred to as “Valentini”, in view of Kikuchi and Winter.
Regarding claim 17, Valentini discloses an electric power tool comprising a housing [2] and an electric motor [4] located within the housing [2], and further comprising a tool shaft [3t] to which a working element [3] is attached (fig. 1; ¶ 0020-0023).

    PNG
    media_image7.png
    575
    874
    media_image7.png
    Greyscale

Valentini does not disclose that the electric motor [4] and the magnetic gear arrangement form part of an electric machine according to claim 1.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the electric power tool of Valentini having the electric machine as taught by Kikuchi and Winter, in order to improve cooling and miniaturization of the machine (lines 23-35 of Kikuchi) while allowing for a gear ratio to be freely set using the arrangement of magnets (lines 12-23 of Kikuchi).
Regarding claim 18, Valentini further discloses that the electric power tool is one of a sander, a polisher, a grinder, a drill, a percussion drill and an electric screwdriver, and/or wherein the working element [3] performs one of a purely rotational, a random-orbital, a roto-orbital and a purely orbital working movement (¶ 0002, 0020).
Allowable Subject Matter
The following is a suggested amendment to claim 8 which, if rewritten in independent form including all of the limitations of the base claim and any intervening claims, would place claim 8 in condition for allowance:  
“8. (Currently Amended) Electric machine (30) according to claim 7, wherein the venting element (22) is located between the external rotor (34) of the electric motor (15) and the first magnetic element (41) of the magnetic gear arrangement (20), and is fixed to the external rotor (34) of the electric motor (15) and

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

/Michael Andrews/
Primary Examiner, Art Unit 2834